TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0317-KB


KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                            IN SUPREME COURT



LEILA LOUISE HALE                                                  RESPONDENT



                             OPINION AND ORDER


      On January 28, 2020, the State Bar of Nevada’s Southern Nevada

Disciplinary Board entered an order publicly reprimanding Respondent, Leila

Louise Hale.1 Thereafter, the KBA filed a petition with this Court asking that

we impose reciprocal discipline pursuant to SCR 3.435(4). We ordered Hale to

show cause why we should not impose such discipline and she did not

respond. Because Hale failed to show cause as to why we should not impose

reciprocal discipline, this Court hereby publicly reprimands her, consistent

with the order of the Nevada disciplinary authority.




      1Hale was admitted to the practice of law in the Commonwealth of Kentucky on
October 30, 2013. Her bar roster address is 1661 West Horizon Ridge Parkway, Suite
200, Henderson, Nevada 89012, and her Kentucky Bar Association (KBA) number is
95811.
                                 I. BACKGROUND

      Rochelle Mortensen and Mahogeny Bennett retained Hale to represent

them in personal injury claims. Hale sent a non-attorney employee to visit

both Mortensen and Bennett at their homes. During these visits, the non-

attorney employee presented the potential clients with retainer agreements and

various other legal documents. The agreements presented to both Bennett and

Mortensen contained a provision which stated that in the event Hale’s firm

withdrew or was discharged early, a minimum “combined firm rate” of $1,000

per hour would be due for “all attorney and staff time.” The employee read

through the documents with Mortensen and Bennett. The employee also told

Bennett liens could be filed if she switched counsel and told her it would be

best if one attorney handled both her claims.

      Nevada’s disciplinary authority found the home visits constituted the

unauthorized practice of law. As a result, Hale’s non-attorney employee’s

actions under her supervision violated Nevada’s Rule of Professional Conduct

5.3 (lawyer’s responsibilities regarding non-lawyer assistants). The Nevada

disciplinary authority also found the retainer agreement was unreasonable in

violation of Rule of Professional Conduct 1.5 (regarding fees). As a result of

those violations, Hale was publicly reprimanded in Nevada. The KBA notes

that Kentucky’s Supreme Court Rules 3.130-5.3 and 1.5 are comparable to

Nevada’s Rules of Professional Conduct 5.3 and 1.5.




                                        2
                                    II. ANALYSIS

      If an attorney licensed to practice law in this Commonwealth receives

discipline in another jurisdiction, SCR 3.435(4) requires this Court to impose

identical discipline subject to two possible exceptions. Pursuant to SCR

3.435(4), we impose reciprocal discipline as Hale failed to prove “by substantial

evidence: (a) a lack of jurisdiction or fraud in the [Nevada] disciplinary

proceeding, or (b) that misconduct established warrants substantially different

discipline in this State.” Furthermore, SCR 3.435(4)(c) requires this Court to

recognize that “[i]n all other respects” a final adjudication of misconduct in

another jurisdiction establishes conclusively the same misconduct for purposes

of a disciplinary proceeding in Kentucky.


                                     III. ORDER

      Having failed to timely show sufficient cause, it is hereby ORDERED as

follows:

           1. Hale is hereby guilty of violating SCR 3.130-5.3 and SCR 3.130-1.5

              and is publicly reprimanded; and

           2. Pursuant to SCR 3.450, Hale is directed to pay the costs

              associated with this proceeding, if any, for which execution may

              issue from this Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: October 29, 2020.


                                      ______________________________________
                                      CHIEF JUSTICE

                                         3